OPINION — AG — (1) IT IS THE OPINION OF THE ATTORNEY GENERAL THAT, ALTHOUGH NOT FORBIDDEN FROM USING PUBLICATION AS A METHOD OF INFORMING THE VARIOUS TREASURERS OF THE STATE OF THE CHANGE OF FISCAL AGENTS, 62 O.S. 1961 528 [62-528], DOES NOT REQUIRE THE STATE AUDITOR TO PUBLISH THE NOTICE IN EACH COUNTY OF THE STATE. (2) THE STATE AUDITOR HAS THE POWER TO NOTIFY ALL CONCERNED TREASURERS OF THE STATE OF OKLAHOMA IN THE MANNER HE DEEMS MOST EFFICIENT TO ALERT THEM OF THE CHANGE IN FISCAL AGENTS. CITE:  62 O.S. 1961 525 [62-525] (SAM HELLMAN)